          Case 3:18-cr-00017-VAB Document 73 Filed 04/29/20 Page 1 of 2



               UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT

UNITED STATES                                        :

VS.                                                  :       3:18-CR-17 (VAB)

ERNESTO LUIS DELGADO                                 :       APRIL 29, 2020

                 SUPPLEMENT TO DEFENDANT'S MOTION
               FOR RELEASE 18 U.S.C. SECTION 3582(c)(1)(A)(i)

       The undersigned, counsel for the Defendant, Ernesto Luis Delgado, based upon the status
conference call today respectfully submits the following:

`1.) BOP records from 2019 a total of 72 pages

2.) BOP records from 2020 a total of 16 pages.

3.) Wyatt Detention records a total of 12 pages.

        See the attached.



                       Respectfully submitted,

                       s/ William T. Koch, Jr.
                       William T. Koch, Jr., Fed. Bar #ct04781
                       44 Lyme Street Old Lyme, CT 06371
                       Phone: 860-434-3060/ fax: 860-434-9483
                       wmtkochjr@aol.com




                              CERTIFICATION OF SERVICE

        I hereby certify that a copy this supplement was sent to the following on April 29,

2020:

                                      NOTICE OF SERVICE
          Case 3:18-cr-00017-VAB Document 73 Filed 04/29/20 Page 2 of 2



        I hereby certify that on April 29, 2020, a copy of the foregoing supplement was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent via-e-mail to all parties by operation of the Court’s e-filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s ECF System.


/s/ William T. Koch, Jr.
William T. Koch Jr., Esq. Fed Bar ct#04781
44 Lyme Street Old Lyme, CT 06371
wmtkochjr@aol.com
phone: 860-434-3060/ fax: 860-434-9483
